Per Curiam.
Respondent was admitted to practice by this Court on January 14, 1982. He was admitted to practice in New Jersey in 1978.
Petitioner, the Committee on Professional Standards, moves for an order reciprocally disciplining respondent pursuant to section 806.19 of this Court’s rules (22 NYCRR 806.19) based upon his disbarment in New Jersey on September 13, 1993. Respondent has not replied to the motion.
Respondent consented to his permanent disbarment by the Supreme Court of New Jersey in an affidavit in which he conceded he could not successfully defend himself against a pending charge of knowing misappropriation of client trust funds.
In view of respondent’s disbarment in the State of New Jersey for professional misconduct and his failure to appear upon or oppose the instant motion, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in the State of New Jersey (see, e.g, Matter of Kenderian, 166 AD2d 736).
Respondent disbarred, effective immediately.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that petitioner’s motion is granted and respondent, Martin Perrotta, is hereby disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.